               Case 2:20-cv-01038-BJR Document 23 Filed 11/10/20 Page 1 of 2




 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT FOR THE
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8                                                )
     ASPEN LODGING GROUP LLC, et al               )
 9                                                )      CASE NO. 2:20-cv-1038-BJR
                           Plaintiffs,            )
10                                                )      SCHEDULING ORDER
                           v.                     )
11                                                )
     AFFILIATED FM INSURANCE                      )
12   COMPANY,                                     )
                                                  )
13
                           Defendant.             )
14

15          The Court having ordered consolidation by insurance group in this and other cases

16   involving similar claims for business insurance coverage as a result of the COVID 19 pandemic,
17
     orders as follows:
18
            The attorneys in this case shall consult with the attorneys in the other business insurance
19
     cases so as to prepare a briefing schedule to address common questions of coverage and exclusions
20
     and the filing of amended complaints, if required. In determining such a schedule, the attorneys
21

22   shall ensure that briefing on any future dispositive motions is ripe for Court review at the same

23   time and shall seek to avoid duplication wherever possible. All discovery in this case is stayed
24   until such time as the Court rules on the motions. Defendant insurance companies have agreed to
25
     provide certified copies of the relevant insurance policies to the Plaintiffs. If a party requires
                                                     1
               Case 2:20-cv-01038-BJR Document 23 Filed 11/10/20 Page 2 of 2




     discovery, that party may request a lifting of this stay for limited and specific purposes. The Parties
 1
     shall inform the Court as to their proposed schedule no later than Monday, November 23, 2020.
 2

 3

 4          DATED this 10th day of November, 2020.
 5
                                                            _______________________________
 6
                                                            BARBARA J. ROTHSTEIN
 7                                                          UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                       2
